Citation Nr: 0921879	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-35 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1985 to 
February 1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision that, 
in pertinent part, denied service connection for PTSD.  The 
Veteran timely appealed.

In April 2008, the Veteran testified during a hearing before 
the undersigned at the RO.  In July 2008, the Board remanded 
the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

PTSD 

In response to a February 2009 supplemental statement of the 
case (SSOC), the Veteran indicated that she had more 
information or evidence to submit in support of her appeal.  
Evidence was received by the RO in March 2009-consisting of 
a medical opinion, a personal statement from the Veteran, and 
a completed VA Form 21-4142 that authorizes VA to obtain 
certain mental health records.  It appears that the Veteran 
did not waive initial consideration of the evidence by the RO 
or AMC, and no SSOC was issued. 

Under the provisions of 38 C.F.R. § 20.1304, evidence 
received at the Board must be returned to the RO or AMC for 
initial consideration, unless the Veteran waives her right to 
have the evidence initially considered by the RO or AMC.  See 
38 C.F.R. § 19.37(b) (2008).  

VA also is obliged to assist a Veteran to obtain evidence 
pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health 
treatment records for the period from 
January 2007 through April 2009 from VA 
Butler County Community Based Outpatient 
Center in Hamilton, OH; and associate 
them with the claims folder.  

2.  Readjudicate the issue of service 
connection for PTSD.  The readjudication 
should include consideration of the 
evidence submitted to the RO or AMC in 
March 2009. 

3.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the Veteran until she is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

